DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6-12,14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shapira U.S. PAP 2016/0253421 A1.

Regarding claim 1 Shapira teaches a method for managing an action of an electronic device, the method comprising: 
obtaining a structural query generated based on a natural language query including at least one parameter (the search server 300 receives a query from a remote computing device 200. In some implementations, the query is included in a query wrapper 260 that contains query parameters 264, see par. [0140]); 
sending the structural query to at least one information source (search server 300 receives a query, see par. [0140]); 
retrieving at least one result corresponding to the structural query from the at least one information source (the search server 300 generates search results, see par. [0144]); 
selecting a result from the at least one result (the search server 300 transmits the search results 360 to the remote computing device 200, see par. [0145]); 

Regarding claim 2 Shapira teaches the method of claim 1, the method further comprising: receiving the natural language query including the at least one parameter from a user (perform natural language processing to extract features of the query terms, see par. [0104]); 
extracting the at least one parameter from the natural language query (extract features of the query terms, see par. [0104])); 
and generating the structural query based on the extracted at least one parameter (the search module 312 can identify a set of one or more third party applications which correspond to the query based on the query parameters 262, 264 and/or the features of the query terms, see par. [0104]).  
Regarding claim 3 Shapira teaches the method of claim 1, wherein the at least one result comprises at least one service provider, and wherein selecting the result comprises: 
selecting a service provider among the at least one result based on a service type included in the structural query (third party applications which correspond to the query, see par. [0104]); 
and selecting a contact information, as the result, among at least one contact of the selected service provider based on an action type included in the structural query (At operation 516, the linking module 316 receives a response from each of the third party applications. The response may be received from, for example, a web server 130 that executes a web application version of the third party application. In this scenario, the response can include one or more web resource identifiers 365a, each of which identifying the web server 130 and one or more state 
Regarding claim 4 Shapira teaches the method of claim 3, wherein the service provider is selected further based on at least one filter included in the structural query (the linking module 316 can select the command templates 346 based on the entity types implicated by the query parameters 262, 264, see par. [0122]).  
Regarding claim 6 Shapira teaches the method of claim 1, wherein the action comprises one of opening an application, filling data in an application, terminating an application,38 WO 2018/128473PCT/KR2018/000281 composing a message, sending a message, displaying the candidate result, initiating a communication service, terminating a communication service, and updating a service (the search server 300 transmits the search results 360 to the remote computing device 200. The remote computing device 200 can then display the search results 360 via its user interface device 240. The user can access a state of a third party application indicated in the search results 360 by selecting a state link 364 included in the search results 360, see par. [0153]).  
Regarding claim 7 Shapira teaches the method of claim 1, wherein the at least one parameter comprises at least one of a desired location, a communication service request, a required action type, a required service type, a price, a user rating, an availability of a communication service, a satisfaction level of the user, congestion, throughput, latency, and a user defined parameter (The one or more query parameters further include one or more of a geolocation of the remote computing device, an operating system of the remote computing device, or an identifier of a user of the remote computing device, see par. [0011]).
Regarding claim 8 Shapira teaches the method of claim 1, wherein the selected result is one of a contact item, a service, an application, a message identifier, a web site address, a phone 
Regarding claim 9 Shapira teaches an electronic device comprising: a memory unit; and a controller unit coupled to the memory unit and configured to be operated according to one of the methods in claims 1 to 8 (unit (The system 10 includes a search server 300, see par. [0039]; main memory 1304 and a static memory 1306, processors 1302, see par. [0156]).  
Regarding claim 10 Shapira teaches a method for providing information by a server, the method comprising: and transmitting the selected result for an electronic device to perform an action corresponding to the selected result as a response to the natural language query.  

obtaining a structural query generated based on a natural language query including at least one parameter (the search server 300 receives a query from a remote computing device 200. In some implementations, the query is included in a query wrapper 260 that contains query parameters 264, see par. [0140]); 
retrieving at least one result corresponding to the structural query from the at least one information source (the search server 300 generates search results, see par. [0144]); 
selecting a result from the at least one result (the search server 300 transmits the search results 360 to the remote computing device 200, see par. [0145]); 
and transmitting the selected result for an electronic device to perform an action corresponding to the selected result as a response to the natural language query  (The user can 
Regarding claim11 Shapira teaches the method of claim 10, wherein the at least one result comprises at least one service provider, and wherein selecting the result comprises:
selecting a service provider among the at least one result based on a service type included in the structural query (third party applications which correspond to the query, see par. [0104]); 
and selecting a contact information, as the result, among at least one contact of the selected service provider based on an action type included in the structural query (At operation 516, the linking module 316 receives a response from each of the third party applications. The response may be received from, for example, a web server 130 that executes a web application version of the third party application. In this scenario, the response can include one or more web resource identifiers 365a, each of which identifying the web server 130 and one or more state parameters that indicate a state of a web application version of the third party application, see par. [0114]).  
Regarding claim 12 Shapira teaches the method of claim 11, wherein the service provider is selected further based on at least one filter included in the structural query (the linking module 316 can select the command templates 346 based on the entity types implicated by the query parameters 262, 264, see par. [0122]).  
Regarding claim 14 Shapira teaches the method of claim 10, wherein the at least one parameter comprises at least one of a desired location, a communication service request, a required action type, a required service type, a price, a user rating, an availability of a communication service, a satisfaction level of the user, congestion, throughput, latency, and a user defined parameter (The one or more query parameters further include one or more of a 
Regarding claim 15 Shapira teaches a server comprising: a memory unit (The system 10 includes a search server 300 , see par. [0039]; main memory 1304 and a static memory 1306, see par. [0156]); and a controller (processors 1302, see par. [0156])  unit coupled to the memory unit and configured to be operated according to one of the methods in claims 10 to 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapira. U.S. PAP 2016/0253421 A1, in view of U.S. Patent No. 7,831,609 B1.

Regarding claim 5 Shapira does not teach the method of claim 3, further comprising: 
adjusting the structural query by modifying at least one parameter included in the structural query, if no result is retrieved from the at least one information source, if there are a plurality of candidates of the service provider, if there is no candidate of the service provider, if 
In a similar field of endeavor Alexander teaches interface aids in creation of customized pre-defined queries that can be used for identifying particular search results relevant to a topic, see abstract. The method depicted in FIG. 4 continues with forming a trial search query based on information gathered. Logical operators can be included to specify that results returned should have all search terms, at least one search term, or a specified subset of the search terms. Other search logic also can be employed, if available through the search engine, such as proximity between different search terms, and so on. That query is submitted (406) to the selected search engine, and results are received (416). The results are analyzed (414), and in a decision point (412), it is determined whether the results are acceptable or not. If the results are unacceptable, then the trial query is modified (408). Subsequently, the modified trial query can be (re)submitted (406) to the search engine again. The modifying (408) itself can include one or more iterations, represented by feedback loop 410. As explained below, these iterations can include querying and receiving input from a person about the search results, such as a selection of one or more preferred results, or results to be excluded. If the results are acceptable, then the method of FIG. 4 may continue with transaction completion (208), see col. 7 lines 1-31. 
It would have been obvious to one of ordinary skill in the art to combine the Shapira invention with the teachings of Alexander for the benefit of customizing queries to yield more preferred results, see col. 7, lines 26-31.


claim 13 Shapira does not teach the method of claim 11, further comprising: adjusting the structural query by modifying at least one parameter 39 WO 2018/128473PCT/KR2018/000281 included in the structural query, if no result is retrieved from the at least one information source, if there are a plurality of candidates of the service provider, if there is no candidate of the service provider, if there are a plurality of candidates of the contact information, or if there is no candidate of the contact information.  
In a similar field of endeavor Alexander teaches interface aids in creation of customized pre-defined queries that can be used for identifying particular search results relevant to a topic, see abstract. The method depicted in FIG. 4 continues with forming a trial search query based on information gathered. Logical operators can be included to specify that results returned should have all search terms, at least one search term, or a specified subset of the search terms. Other search logic also can be employed, if available through the search engine, such as proximity between different search terms, and so on. That query is submitted (406) to the selected search engine, and results are received (416). The results are analyzed (414), and in a decision point (412), it is determined whether the results are acceptable or not. If the results are unacceptable, then the trial query is modified (408). Subsequently, the modified trial query can be (re)submitted (406) to the search engine again. The modifying (408) itself can include one or more iterations, represented by feedback loop 410. As explained below, these iterations can include querying and receiving input from a person about the search results, such as a selection of one or more preferred results, or results to be excluded. If the results are acceptable, then the method of FIG. 4 may continue with transaction completion (208), see col. 7 lines 1-31. 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Evermann ‘209 teaches natural language processing systems and methods for determining a user's intent from a natural language input.
Zeitlin ‘550 teaches receiving a user request for a service from a virtual assistant; determining at least one task to perform in response to the user request; estimating at least one performance characteristic for completion of the at least one task with the electronic device, based on at least one heuristic.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656